 Keister Coal Company, Inc. and United Mine Work-ers of America. Case 6-CA-I 1889January 17, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 24, 1979, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent and the ChargingParty filed exceptions and supporting briefs. TheCharging Party also filed a brief in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision' in light of the exceptions2andbriefs and has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Keister Coal Company,Inc., Belington, West Virginia, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I In his Decision the Administrative Law Judge inadvertently referred toSeptember 9 and 10 in the section entitled "Promising and GrantingBenefits." The correct dates are January 9 and 10. This inadvertent error in noway affects the validity of the Decision.I No exceptions were filed to the Administrative Law Judge's dismissal ofcertain alleged violations of Sec. 8(aX)(). The Administrative Law Judge foundthat Respondent did not violate Sec. (a( I) when Supervisor Virgal Smithresponded to news of organizational activity with the statement that "JackKeister [Respondent's president] will never go Union"; when Keister. in hisDecember 5 speech, referred to prior promises made to employees that theywould receive increased benefits; or when Supervisor Wilmouth stated to anemployee that he had been informed about a union meeting and that he knewwho had attended.I Respondent and the Charging Party hard excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.However, we do find merit in Respondent's exceptions to the Administra-tive Law Judge's characterization of Vincent Smith's testimony. Smith did notdirectly testify that Respondent was understaffed, but rather testified that hetold an employee to be careful with his work because Respondent wasunderstaffed.247 NLRB No. 49KEISTER COAL COMPANY, INC.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Pursuantto an unfair labor practice charge filed by United MineWorkers of America, herein called the Union, a hearing inthis matter was held in Elkins, West Virginia, on April 10and 11, 1979, upon a complaint and amended complaintissued by the Regional Director and an answer filed byKeister Coal Company, Inc., herein called Respondent.Upon the entire record, including my observation of thedemeanor of witnesses, and consideration of the briefs filedby all parties, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a West Virginia corporation which isengaged in the mining and nonretail sale of coal at its onlyplace of business in Belington, West Virginia. During the 12-month period preceding the issuance of the complaintRespondent shipped goods and materials valued in excess of$50,000 to firms or enterprises located within the State ofWest Virginia which are directly engaged in interstatecommerce. All parties agree and I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE UNIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.ill. THE UNFAIR LABOR PRACTICESA. The IssuesIt is alleged that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, by the interroga-tion of employees; by threatening employees with layoffs,cessation of operations, discharge, and loss of a Christmasbonus; by promising employees benefits and granting em-ployees a wage increase; by the creation of the impression ofthe surveillance of employees' union activities; by informingemployees that if they ceased their union activities noemployee would be laid off or terminated; and by thetermination of the employment of three employees becauseof their union activities.B. BackgroundRespondent is engaged in mining and maintains a stripmining site and a tipple located approximately 17 miles fromthe strip site. Near the strip site Respondent at the time ofthe hearing was engaged in the process of clearing timber-land and constructing a coal preparation (cleaning) plantwithin a few hundred yards of the strip site. Respondent'sentire operation commenced in late 1977. Respondent's375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident and chief executive officer is and was Jack Keister.In the early days of Respondent's operation Keister was alsoits only supervisor. He hired some employees at thebeginning of 1978 for the purpose of maintaining equipment.The effective operational work force was hired in April 1978.(All dates herein are 1978 unless otherwise indicated.) LeoWilmouth was hired in early April as "a dozer" operatorand became a foreman in midsummer 1978. On or aboutDecember 5 he was promoted to assistant superintendent.Mel Steininger entered on duty as superintendent in mid-August 1978. Virgil Smith entered on duty in September1978 as a supervisor at the tipple. Vincent Smith commencedhis employment in November 1977 but assumed supervisoryduties as master mechanic in May. It is admitted that theforegoing named individuals occupied positions as supervi-sors within the meaning of the Act at all times material.As of December 5 approximately 25 to 30 employees weremaintained by Respondent, of which 20 were assigned to thestrip site and approximately 4 or 5 to the tipple. Severalemployees were utilized in clearing the site for the coalpreparation plant. Two employees were engaged in abackfilling operation required under the land reclamationand conservation program. This backfilling operation wasperformed at Hodgevlle, West Virginia, for and on the siteof the Scott Coal Company, an employer not involvedherein. Respondent performed this backfilling service as anaccommodation for Scott.C. The Union's Organizing CampaignOn November 6 employee Charles Nuzum met withUnion Representative Steve Nikses at Nuzum's home in theevening and discussed the feasibility of organizing theemployees at Keister. On or about the same time betweenNovember 3 and 7 employee Kenneth Shifflett engaged in aconversation with the tipple foreman, Virgil Smith, while thetwo of them were alone. In that conversation Smith askedShifflett whether he had worked at a union job in the past.Having responded affirmatively Shifflett was further askedwhether he liked it. To that he responded: "Yes, I liked itand I think that's the only way they ought to go and [it] goeswell."'Thereafter, in mid-November, Nuzum talked to severalemployees concerning the prospects of union organizing atthe Keister jobsite. He spoke to employee Hunt at the tippleon or about November 15, and later in the same week hespoke to employees Allen Evix, Mike Skidmore, and EugeneShaffer at the tipple. On November 27 Virgil Smith engagedin a conversation with laborer David Hunt, on the road, atthe gate leading to the tipple. Nearby was Kenneth Shifflett.' I credit Shiffett's account of the conversation. Smith's testimony wasvague and uncertain and did not explicitly contradict Shimett.I conclude that Shifflett's testimony as to the date of this meeting is moreaccurate than Hunt's. Shimett related conversation to other events. Further-more, December 5 was the date of his termination from employment. It ismore likely he would have recollection of the conversation as occurring onthat date had it occurred on that date. Finally, I find Virgil Smith's evasiveand hesitant testimony unconvincing. He first testified that "to my knowl-edge" he made no such statement, then he testified that he did not"remember" the conversation, and then he said that, if he did make thestatement, "I probably passed it off as a joke."'There is factual dispute between Wilmouth and employee Mark Winans asHunt told Smith that the Union was "coming in," to whichSmith responded that Jack Keister "will never go union."2On Friday, December 1, as they worked at their task atthe preparation plantsite Shimett, Nuzum, and employeePerry Weaver discussed the advantages of union representa-tion and organization of the employees. Nuzum and Perryhad previously discussed the Union, at which time Perryindicated that he was in favor of it. On the same day,December 1, Shifflett and Nuzum had discussed the possibil-ity of organizing the plant. During the course of the dayNuzum asked Shifflett if Nikses had contacted him yet, towhich he responded negatively. Later in the day employeeCarol Winnans approached Nuzum's pickup truck, spoke toNuzum and Shimett therein, and told Shifflett that Nikseswished to see him. That evening Shifflett met with Nikses,and it was decided to arrange a meeting between theemployees and Nikses on Sunday, December 3. LaterShimett met Perry Weaver and employee Marshall Prichardat Weaver's house and notified them that a meeting wouldbe held with a union representative on December 3. Stilllater Shifflett, Perry Weaver, and Prichard proceeded to thehomes of four other employees for the purpose of notifyingthem of the December 3 meeting.Nuzum, Shifflett, and Perry Weaver continued their worktasks on Saturday, December 2, at the preparation plantsite.During the course of the day Nuzum engaged in aconversation with Steininger wherein he asked Steiningerwhether he had ever belonged to a union at a past employer,and Steininger responded that he had never been a "unionman" but had always been a "company man." As Shifett,Nuzum, and Perry Weaver continued their duties of clearingthe plantsite that afternoon they further discussed the unionand the meeting scheduled for the employees and Nikses.That evening Shifflett and Nuzum visited Nikses at his motelroom and executed union authorization cards. Shifflettthereafter departed alone, proceeded to employee JuniorMcLean's home, and obtained and executed a union authori-zation card. The purpose for the special visit was thatMcLean was not able to attend the scheduled union meeting.On December 3 a meeting was held at Mellie's Restaurantin the town of Philippi, West Virginia. The meeting wasattended by Nikses, Perry Weaver, Shifflett, Nuzum, MarkWinans, David Hunt, Randy Haddix, Marshall Prichard,Ronald Poe, Allen Evix, David Weaver, and Mike Skid-more. The employees selected Perry Weaver as committee-man to represent the strip site employees and Shifflett asunion committeeman to represent the tipple employees.Respondent's foreman, Leo Wilmouth, admittedly hadadvance notice of the fact that the employees were to have aunion meeting that Sunday afternoon.' Wilmouth and MarkWinans occupied adjoining homesites in West Virginiato how this knowledge was acquired, as is there also a factual dispute betweenLeo Wilmouth and other of the General Counsel's witnesses as to otherconfrontations between themselves and Wilmouth concerning the subjectmatter of the Union. I credit all testimony of the General Counsel's witnessesand discredit the contrary or contradictory testimony of Leo Wilmouth,whom I found to be most unconvincing in his hesitant, uncertain, and furtivedemeanor. Moreover, I found him to be evasive and his testimony internallyinconsistent. The employee witnesses, however, most of whom with theexception of the dischargees were at the time of the hearing employed byRespondent, yet rendered testimony adverse to the interest of their presentEmployer. They did so with a demeanor marked by an objective disinterestand responsiveness. They gave no evidence of a bias or hostility to the interest376 KEISTER COAL COMPANY, INC.countryside. On the morning of December 3 Mark Winanswas engaged in a conversation with Wilmouth in the fieldoutside his home. Wilmouth asked Mark Winans whether itwas his intention to attend the union meeting. Winans madeno response except to say that he was going to go down tothe meeting to "see what they had to say." Wilmouthtestified that the next day, Monday, as soon as he saw JackKeister he told him about the union meeting, and that nolater than noon the same day he told Steininger that theemployees were going to organize for the union. Keistertestified that Wilmouth told him that on the morning ofDecember 5. Steininger was rather uncertain in his testimo-ny but stated that he heard about the union organizing efforteither on Monday or Tuesday from Leo Wilmouth and fromJack Keister. It is unlikely that Wilmouth kept silent aboutthis matter until Tuesday, inasmuch as he testified that hetold his superiors about the organizing effort as soon as hesaw them. It is more probable that he told Keister about iton the morning of December 4. This is more in accord withSteininger's testimony that he also was informed of theunion organizing from both Wilmouth and Keister, andWilmouth was rather certain in his testimony that heinformed Steininger of it by noon on Monday.On December 4 or 5 employee Allen Evix was at the stripjobsite standing near Wilmouth's truck while Wilmouth satinside. They engaged in a conversation wherein Wilmouthasked him if he had gone to the union meeting. Upon anaffirmative response Wilmouth stated: "There goes ourChristmas bonus." On December 5 Wilmouth, again at thestrip jobsite next to the end loader which employee McLeanwas operating, engaged in a conversation with McLeanwherein he asked McLean whether he had gone to the unionmeeting. McLean responded negatively. Wilmouth thenquestioned him: "You wouldn't fight for a union, wouldyou?" McLean responded that he did not know, and that hehad not heard "all there is to say."On December 4 employee David Weaver had occasion toride in the cab of a truck with fellow employee RandyHaddix and Foreman Wilmouth. At that time Wilmouthasked those two employees whether they had attended theunion meeting on Sunday. Both employees remained silent.At that point Wilmouth stated that "if Jack finds out theregoes our Christmas bonus...." Later on Wilmouthpursued his conversation with Weaver individually andagain asked him if he attended the union meeting. This timeWeaver admitted that he had. Wilmouth then asked himwhat transpired at the meeting, and Weaver equivocated andstated "just a little bit of everything." Wilmouth then said:"Well, if I hear anybody else talking union, I'll see that theyget fired over it." Wilmouth added that he would further seeto it that, even after he fired those employees or if anyemployee who had been talking union quit and attempted toof the Employer, or overweening loyalty to the Union that might havemotivated them to testify adversely to their Employer. It is also significantthat these employee witnesses, although not sequestered from the hearingroom, made no attempt to parrot one another In many areas they refused tocorroborate the testimony of fellow employees where their memories honestlyfailed them. At other times they testified to significantly different versionswhich in part corroborated the testimony of a respondent witness, e.g.. thetestimony of Jack Keister which will be discussed hereinafter.' Significantly. Wilmouth did not specifically respond to Respondent'scounsel's question as to whether he interrogated Perry as to signing a unioncard or attending a union meeting, but rather he evasively responded thatget work at the Badger Coal Company, he, Wilmouth,would see to it that such employee would not be able to get ajob. Badger, an employer not involved herein, is located atBolder, West Virginia.On the morning of December 5 on the strip jobsiteWilmouth engaged employee Perry Weaver in a conversa-tion wherein he asked Weaver whether he had gone to theunion meeting. Weaver responded yes, that he had indeedgone to the meeting and further asked Wilmouth how heknew about it. Wilmouth explained that Archie Huffmanhad told him about the meeting and further that he,Wilmouth, was aware of the identity of all employees whowere at the union meeting, since this had been disclosed byHuffman. Huffman is an employee at the Badger CoalCompany. Wilmouth then asked Perry Weaver whether hehad signed a union card. Weaver admitted that he had.Wilmouth then stated that the job would never go unioneven if he came to the point that Wilmouth himself wouldhave to purchase it to prevent it from being organized.'In the afternoon on December 5 Wilmouth instructedPerry Weaver to meet him at his office at 2 p.m. At theappointed hour a discussion ensued between the twoindividuals. In that conversation Wilmouth told PerryWeaver that a second foreman's position was to open, andthat the choice for that position was between Weaver andemployee Herbert Kearns. Wilmouth indicated that al-though Kearns had more personal work experience Weaverhad greater tenure with Respondent. Weaver conceded thathe had discussed the possibility of the foreman's job wellbefore the onset of the union organizing drive. He explained,however, that in the prior conversations Wilmouth did notspecifically allude to the possibility that Weaver might beselected for that position. According to Wilmouth, theearlier conversation occurred in late November, at whichtime Perry Weaver approached him and asked whether therewas a possibility of a second foreman's position opening up,to which Wilmouth responded that he was aware of noopening at that time but if an opening did occur Weaverwould be qualified. Wilmouth, whom I discredit, testifiedthat he had no subsequent conversation with Perry Weaverwherein he informed Weaver that he was one of twocandidates for that position. However, Wilmouth concededthat his promotion to assistant superintendent on December5 created in his mind the assumption that a secondforeman's position would open. In fact, however, Wilmouthultimately carried on the same duties under a different title,and no second foreman's position opened up about that time.On December 5 at 2:30 p.m. all strip employees wereassembled in the presence of Jack Keister, Mike Tiano (thevice president), Mel Steininger, and Leo Wilmouth. Keisterread a prepared speech to the employees as follows:Huffman had asked him why he was not at the union meeting, and that hetold Huffman that he was not aware of the union meeting. Inexplicably.however, Wilmouth further testified, in cross-examination that he engaged inthis conversation with Huffman after he had talked to Winans. Therefore, hedid indeed know about the union meeting when he had talked to Huffman. Inany event, Wilmouth finally admitted that he did indeed talk to Huffmanabout the union meeting, and that he also talked to Perry Weaver about thisperiod of time. For reasons previously noted I discredit his testimony that hedid not mention the Huffman conversation to Weaver. Again, his testimonywas marked by evasiveness, inconsistencies, and a pronounced uncertainty indemeanor.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 5, 19732:30 Meeting at Company OfficeWe are having this meeting today because thisafternoon we learned that the UMW has been talkingwith a few of you people about unionizing this job. I amstanding here with your Super. and Ass't. Super. to giveyou our position on this matter.Many of us have seen this job progress, first thru theselling of coal to Pittston, the confrontation with theDept. of Natural Resources and the lack of enoughequipment to do the job properly.To talk about that for just a moment, we have placedall new equipment on this job, with the exception of thegrader, we are furnishing you uniforms and very goodhospitalization and life insurance policy.As all of you know we have committed ourselves toincrease your salaries early next year and as we havediscussed in the past several months, we intend to set upa profit sharing plan. This salary increase and profitplan will be put in as soon as the coal preparation plantis constructed and we start our overseas orders.To be perfectly honest with you, and to not pull anypunches the coal orders that we are presently filling areof a very short duration and we do not have anyassurances as to how long they are going to see thecleaning plant built and in operation and we all need tobe working, towards that day.Since the spring of this year all of us here workedtogether to build the finest surface mining project inBarbour County and one of the best in West Virginia.Your supervisor has worked with you and hasworked you times that I am sure you would have beensent home from other jobs due to bad weather.As owners of this company, Mike and I ask you todelay any more action about unionizing this companyand to give us a chance to show you what we can do,once the overseas shipments of coal starts to move.Unionizing this company at this time will create ahardship that will have an effect on all of us.We are progressing and we ask you to allow us toshow you and your families what can be accomplishedwithout big company influence or big company money.I believe we can, by working together, go as far as wewant to go.Thank you,Jack L. KeisterAt the end of the meeting Keister asked for comments.Employee Francis Wilson volunteered the observation thatanyone who did not like his job and did not like it being anonunion shop could leave. There is some limited uncorrob-orated testimony to the effect that Keister interjected that he"felt the same way." I credit Keister's denial. Severalemployees testified without contradiction that Tiano inter-jected, during the speech, a comment that if the plant wereorganized or went union it would or might "break" the' There is no allegation in the complaint with respect to this statement, andno amendment was offered during or afler the hearing.I Nuzum's prior experience involved independent subcontracting workwherein he operated a dozer and performed landscapping work, and also onCompany, and that he and others would lose their invest-ment.'D. The Terminations of Employees Nuzum and ShifflettCharles Nuzum was hired by Mel Steininger and enteredon duty on August 1, 1978. Prior to his hiring he hadengaged in several conversations with Steininger at Steining-er's office or at the tipple site. On one occasion approximate-ly 2 months before his hiring he discussed with SteiningerRespondent's plans for constructing the coal preparationplant. Nuzum told Steininger of his past employmentexperience, told him of the ownership of his own dozer andwelding equipment, and inquired as to whether Steiningerwanted to lease his equipment. According to Nuzum,Steininger promised to respond at a future date, inasmuch ashe did not know the starting date of the construction of thecoal preparation plant.According to Nuzum, Steininger engaged in a discussionwith him on his hiring date wherein Steininger indicated thathe intended to use Nuzum as a truckdriver, but inasmuch asthe company truck had just become inoperable he requestedSteininger to bring his chainsaw and to commence clearingthe coal preparation plantsite by cutting down trees. Any-where from 7 to 10 acres of timberland required clearing.Nuzum cut the timber, hauled it with his own pickup truckand stacked it, and burned timber and brush by igniting itwith diesel fuel and at times, when it was wet, adding dieselfuel and old vehicle tires. Nuzum was assigned at variousother times to other tasks such as picking slate, i.e.,segregating the useable coal from extraneous materials, andhauling fertilizer, powder, and primer for fuses, which hehad done for approximately a week.6Steininger testified that he never discussed Nuzum'squalifications upon hiring him. I find this testimony improb-able and unconvincing. Steininger conceded that he did infact interview or at least talk to Nuzum on several occasionsprior to actually hiring him. He conceded that Nuzum toldhim about his saw and his welding equipment, yet Steiningerinsisted that Nuzum did not tell him of his qualifications foroperating a saw, a dozer, or a welding machine. It isextremely unlikely that Nuzum, who had applied for a jobseveral times prior to being hired and who discussed theequipment which he owned, did not also set forth thevarious qualifications that he had which might enable him toget a job. I therefore credit Nuzum that his qualificationsand abilities were discussed in depth.Steininger testified that Nuzum did indeed engage in otherjob functions for Respondent including picking slate, butthat he did so on occasions when other employees wereabsent. Steininger explained that it is necessary to haul coalfrom the strip site to the tipple 17 miles away. At the time ofthe hearing Respondent did not haul its own coal but rathersubcontracted the work. However, at the beginning of thejob it did at least in part haul its own coal until earlyNovember, when both of its trucks became inoperable.one occasion operated a dozer for a coal operator for the specific object ofretrieving a machine that had been buried. He further had experience in theconstruction of preparation plants at a strip job where he utilized his weldingequipment. Nuzum testified that by trade he is a machinist, i.e., a welder.378 KEISTER COAL COMPANY, INC.Nuzum reported for work on December 4 at 7 a.m. andengaged in general labor work in cleaning out drains alongthe roadsite. Apparently, 2-Y inches of rain had fallen overthe weekend. According to Nuzum, Leo Wilmouth, who haddirect supervision over him, approached him about 9 a.m.and told him that he could not use him for the rest of the daybecause it was too wet at the "bottom," i.e., the location ofthe coal preparation site. That is to say, he told him it wastoo wet to clear brush. Wilmouth testified that he did notsupervise Nuzum, but that Steininger supervised him.Wilmouth testified that he worked at the strip, not at thecoal plant preparation site, and did not observe Nuzum. Atfirst Wilmouth testified that he did not recall having aconversation with Nuzum in December and did not recallsending him home early. Then he testified that he may havesent Nuzum to the office on December 4. Then he admittedthat he did tell Nuzum that it was too muddy at the strip siteto clear brush. However, he also testified that he did notknow exactly where the preparation coal plantsite was.Clearly Nuzum was the far more certain and crediblewitness.After the 9 a.m. conversation on December 4 Nuzumproceeded to the tipple to see if there was any work availablethere, and to look for Kenneth Shifett, but he found thatShifflett had left for his home. He testified that he observedthe tipple foreman, Virgil Smith, and employees Hunt, Evix,Shaffer, and Rodney Fournash at the tipple. He alsoobserved thereafter Jack Keister and Mike Tiano accompa-nied by Jeff Nelson, a new employee. Virgil Smith toldNelson to get a hardhat to start picking slate. Nuzum left forhome.' Smith did not contradict Nuzum.Steininger testified with a great deal of uncertainty thatNelson was hired as a safety director in mid-October, but hewas not sure of his date of entry on duty.' Steininger testifiedNelson was assigned to odd jobs including picking slate for aweek or so prior to the layoff of Nuzum, and also for a weekor so after his layoff. He explained that Nelson had beenpreviously employed by the United States Bureau of Minesin Denver, Colorado, and that he was assigned to pickingslate because no office was ready for him until January 1. Hefurther testified that it is not unusual for salaried personnelincluding himself and Jack Keister to pick slate. Respon-dent's director of personnel, Clarence Coffindaffer, testifiedthat Nelson was hired after December 5.On December 5 about 7 a.m. Nuzum appeared at the stripsite and engaged in a conversation with Wilmouth. Accord-ing to Nuzum, whom I credit, Wilmouth told him to remainat the site while Wilmouth went into the office to speak toSteininger in order to discover what was going on down atthe coal preparation site. Nuzum waited for about 45minutes in his pickup truck. Wilmouth thereafter camedown the road and engaged in a conversation with him,wherein he told Nuzum that because of 2 days' rain therewas no work for him because the bottom area was too wetand a dozer could not be brought in that area withoutsinking into the mud. He asked for Wilmouth's telephonenumber and after receiving it promised to telephone himwhen work was ready to proceed. He further told Wilmouth' Virgil Smith testified that during Thanksgiving week 1978 Nuzum hadbeen employed picking slate.to keep checking back, and that work would be available assoon as the weather cleared.On prior occasions when it rained it did not interfere withNuzum's work because, as he testified without contradic-tion, he utilized diesel fuel and old tires in order to ignite themoist brush. He also testified that on one occasion Wil-mouth told him that he did an outstanding job with respectto the clearing of the plantsite.Steininger testified that it was he who terminated Nuzumduring the first week of December, that he could not recallwhether it was on December 4 or 5. He testified that heterminated Nuzum because of the weather, because the treeswere "done," and there was no other work available forNuzum while the ground was drying out. Steininger'sgeneralized testimony seems to imply that one of the reasonsfor the termination of Nuzum was that "95 percent" of theplantsite had been cleared, and there was no more work forNuzum in clearing. Yet he testified that the weatherinhibited Nuzum's continuation of his clearing work. Stein-inger did not appear to be very clear as to what precisely wasthe reason for the termination of Nuzum. In any event, heconceded that he did not tell Nuzum that he was terminatedor fired but that it was he himself who told Nuzum that hewas being "laid off' because it was "too wet" for Nuzum tocontinue clearing the site. He conceded that he gave nofurther explanation to Nuzum at the exit interview. Clearly,Nuzum was not recalled thereafter. At one point Steiningertestified that only a neglegible amount of nonclearingconstruction work has been accomplished at the plantpreparation site since Nuzum's termination, that work wasperformed by himself and other employees, and that no newemployees were hired to perform that work. Then hetestified that he had no expectation to recall Nuzum as of thedate of the hearing, and that there was no work available forNuzum at the tipple or at the strip site. He testified that evenif he had tipple or strip work available he could not useNuzum, who did not possess a surface miner's card asrequired by the State of West Virginia applicable code. Hetestified that Nuzum had only performed work at the tippleas a fill-in employee for absent employees, and that Respon-dent could have been fined had there been a state inspectionand had it been discovered that Nuzum was employed at thetipple.Nuzum testified that at least 2 acres of timber remainedstanding as of December 5 as well as a pile of timber andbrush of the dimensions of 150 feet by 30 feet by 15 feet thatrequired burining. Steininger at one point testified that allthe trees were down. At another point he said that 5 percentof the clearing work remained to be done; i.e., that 5 percentof the timber remained standing. He testified that there hadbeen no clearing work performed subsequent to the termina-tion of Nuzum. He testified on cross-examination that theplantsite is still too wet and has remained so from December5 through April 11, 1979, except on occasions when it hasbeen frozen. Yet he further testified that in January he andother employees laid a cement slab for the foundation of thecoal preparation plant of the dimensions of 50 by 50 feet by 6inches, and that this slab was poured in January 1979. Hisaccess to the slab was by way of a dirt road. Although heNelson's personnel folder incidates a duty entry date of November 30.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he had no intention of recalling Nuzum as ofthe time of the hearing he did not explain what his intentionswere with respect to the final clearing of the 5 percent of thetimber that remained standing or whom he intends to usewith respect to that project. Although he testified that theemployment status of Respondent is saturated, and thatRespondent has no plans to expand its facilities, he testifiedthat upon completion of the coal preparation plant Respon-dent will hire new employees who will have to be specificallytrained by Respondent and sent for special schooling atRespondent's expense.9Kenneth Shifflett was hired in September 1978 by MelSteininger. He was assigned to the work of driving a tractor-trailer and hauling coal. Thereafter, through no fault ofShifett, his truck was demolished as a result of an accidentcaused by a flaw in the rig's mechanism. Respondent'ssecond truck also became disabled.Shimett's truckdriving duties did not last for more thanseveral days. Steininger then assigned him to generallaborers' duties at the tipple picking slate or working on thecrushing machine or performing various other odd jobs atwhich he worked for a period of 3 or 4 weeks. Steiningerthen asked him whether he could operate a dozer. Uponreceiving an affirmative response Steininger assigned him toa backfilling job for the Scott Coal Company. It appears thatScott required some filling to be performed pursuant to itsobligation under the land reclamation program. Respondentagreed to perform the work for Scott as an accommodation.This job lasted for several weeks until the dozer whichShifflett was operating broke down on or about November29 at which point he was assigned to the tipple to pick slatefor -% days. Thereafter, he was assigned to stripping workfor 1-Y days.' Although Steininger testified that neitherShifflett nor Nuzum was "qualified" to perform work as amechanic's helper, Shifflett's testimony is uncontradictedthat he was assigned to tasks whereby he assisted themechanics for a 2-week period between October and earlyNovember.Kenneth Shifett reported for work on December 4.Virgil Smith, the tipple foreman, assigned him to the task ofgreasing and refilling the machinery. Part of this taskinvolved pumping fuel into drums which, in turn, was usedto provide fuel for the conveyor belt. Shifflett testified thatMel Steininger entered the area and engaged in a conversa-tion with Smith, not within earshot of Shifflett. He testifiedthat subsequently Smith called him over and told him thatthere was no work available for him that day, as they weregoing to "turn down the crusher." According to Shiffiett,Smith asked him where he resided and asked also for histelephone number. Shifflett testified that he had never beensent home early in the day before, and that there wereseveral occasions when he was retained while other employ-ees were sent home. On those occasions either Vincent Smithor Mel Steininger had assigned him to work on the tandemdump truck."With respect to the claim that Nuzum did not have the appropriatesurface strip mining certificate, the question arises as to how Respondent wasaware of that fact in view of Steininger's testimony that he did not discussNuzum's qualifications prior to his hiring."' Steininger's testimony as to Shimett's ability to operate a dozer isconfusing. He testified that Shimett operated a dozer for 3 weeks at the ScottShifflett testified that he reported for work on December 5and asked Virgil Smith whether there was any work for himthat day. Smith responded that he did not know but askedShifflett to wait for Steininger. When Steininger arrived,according to Shiffiett, he told Shifflett that he was cuttingdown the backfilling job and then told Shimett to pick up hispaycheck at 10 a.m. Several times after that Shifflettcontacted Respondent and inquired as to whether there waswork available. In mid-December he telephoned VirgilSmith and asked if there was work and was told that therewas none. Late in December he engaged in a conversationwith Steininger at the office of Respondent, and he askedwhether Steininger had any idea when he might be able toreturn to work. Steininger responded: "We're in court withthe NLRB right now and I don't have any idea." Theforegoing account of the events leading up to the terminationof Shimflett is based on his testimony, which is not contra-dicted by Virgil Smith. In fact, Smith corroborated Shifettto the effect that Shifflett was assigned work by himincluding a variety of jobs including picking slate, loadingcars, filling in for employees, dropping cars, working on the"track," and "a little bit of everything."Again, Steininger was confused and uncertain as to thedate of the layoff of Shifflett as he was with respect to thelayoff of Nuzum. Steininger testified in a very crypticfashion that he laid off Shifett and merely told him that hehad no job for him. He testified that the reason he laid offShifflett was because it rained all the previous weekend, andthe job at the backfill was not accessible. He further testifiedthat he had no other job available for Shifflett. In cross-examination Steininger testified that he told Shifflett that thereason for his layoff was the bad weather. He testified thatthe Scott Coal Company ultimately found another person orpersons to complete the backfill job sometime in January orFebruary 1979. He testified that it was too muddy betweenDecember 4 and February for anyone to gain access to thebackfill site with heavy equipment. Steininger testified thatthere were occasions when Shifflett's machinery broke downand Shifflett was sent home early in the day. However, heconceded that there were other occasions when Shifflett'smachinery broke down and Shimett was assigned to pickingslate, and that last occurrence was on November 29. At thattime he had sent Shimett to the tipple to work. I do not findSteininger's testimony in this regard convincing. The onlyspecific occasions he alluded to in his entire testimony withrespect to the breakdown of equipment being utilized byShifflett do not indicate that Shifflett was sent home. Thus,when Shimett was originally hired to drive a truck and thetruck broke down Shifflett was assigned to the tipple work. Ifind Shifett's testimony much more convincing and inher-ently probable than that of Steininger, and I conclude thaton prior occasions Shifflett was not sent home early in theday, but rather it was Steininger's practice to find work forhim to do rather than to cause Shifflett lack of employment.Steininger testified that he never inquired of Shiffiett as towhether Shifflett possessed the necessary surface minercoal site. Yet he testified that he observed Shimett operating a dozer on anoccasion, not explaining where or when this occurred, and that in his"opinion" Shimett could not "handle the job." He gave no explanation." A crusher is a device that is composed of a conveyor belt which feeds coalinto a size-reduction machine.380 KEISTER COAL COMPANY, INC.certificate. He testified that Shimflett did not volunteer anyinformation as to whether he possessed such certificate. As amatter of fact, Shifett did possess the required certificate.Steininger testified, however, that Shifflett and Nuzum werenot qualified to perform the work of employees who werehired subsequent to their termination and/or layoffs. MikeNeely was hired on February 5 as a dozer operator on orabout the same time John Jordon was hired by Respondentas an end-loader operator. Also hired on February 26 wereCarl Fresa as a foreman and Obert Ware on April 9, 1979, asa mechanic. On or about December 12, 1978, employeeRosco Hitt entered on duty as a mechanic's helper and as anasistant to the master mechanic.' Neely has 12 years'experience as a dozer operator, and John Jordon has pastexperience as an equipment operator. Both have certificatesfrom the State of West Virginia.As in the case of Nuzum, Steininger testified that he seesno possibility or expectancy of an opening for Shifett in theforeseeable future. He testified that even if two laborers wereto be discharged or were to quit he would not replace themby recalling Shifflett or Nuzum because he is overstaffed andhas no plans to expand. He offered no explanation as to whyneither Shifflett nor Nuzum would not be qualified fortraining for employment at the coal preparation plant. On orabout December I or 2 Steininger discharged DennisHaddix, a mechanic's helper or "greaser"; i.e., a greaser ofmachinery. Steininger gave no explanation as to why neitherNuzum nor Shimett would be qualified to perform the taskof a greaser; i.e., an individual employee whose dutiesinclude the greasing of machinery and the refilling of oil inthe motors which operate the machinery.Shimett testified without contradiction that on December4 John Davis, the loader operator, was absent from work.No one requested that Shifflett operate the in-loader. Alsoon December 4 employee Dave Wilson hurt his back andwas not allowed by Virgil Smith to perform his normalduties of picking slate. Neither Shimett nor Nuzum wasrequested to pick slate on December 4. Furthermore, it isShifflett's uncontradicted testimony that no supervisorypersonnel ever extended to him any adverse comment as tothe work that he had performed for Respondent. Steiningerdid not deny Shifflett's testimony with respect to Shifflett'snumerous attempts to seek additional employment and theresponse he received from Steininger. With respect toShifett's termination, one other employee worked on thebackfilling job with Shifflett for the land reclamation project,Carol Winans. Carol Winans was not laid off either on orafter December 4.E. Events Subsequent to the Termination of Nuzum andShifflettOn December 6 a meeting was held by Jack Keister at thestrip site with a group of employees. Wilmouth testified thatthe meeting was arranged pursuant to a request fromemployees Tom Evix, Mike Skidmore, and others includingPerry Weaver, who had come to Wilmouth and requestedthat Keister speak to them. This purportedly took place theday after Keister's speech. According to Wilmouth, he spoke' Hitt replaced Dennis Haddix, an alleged discriminatee whose situationwill be discussed below.to Keister and Steininger, and Keister agreed to talk to theemployees. A meeting of employees was held between JackKeister, Leo Tiano, Mel Steininger, and several employeeson the strip job near the "second pond." Included among theemployees were Mark Winans, McLean, Prichard, Poe, andPerry Weaver. Weaver denied that he requested any suchmeeting. Keister did not testify as to how this meeting gotstarted. On cross-examination Wilmouth testified that he didnot talk to Skidmore, Evix, or Weaver at all on December 6or 7. I conclude that the meeting was not called at theinstigation of the employees.Several employees testified as to the substance of whatKeister stated. Their testimony was not contradicted by anyrespondent witness. Essentially two different versions of theemployees' testimony are rendered in the record. Oneversion portrays Keister as telling the employees to forgetabout the union activity of the preceeding week, go back towork, and start fresh, and that nobody would be dischargedas long as he performed his job. The second version isessentially the same, except that there was no reference tothe Union in haec verba. Thus, the second version has it thatKeister told the employees merely to forget about "lastweek" and to return to work, etc. Under either version it isclear that Keister was referring to the Union and wasrequesting that employees forget about their attempt toorganize the Union. By no stretch of the imagination couldthis statement be interpreted as a request by Keister of theemployees to forget about his stated opposition to the Unionor about his promises of beneifts as set forth in the speechthe day before. There could be only one thing that he wasrequesting them to forget about; i.e., the attempt to organize.Subsequently on December 6, as David Weaver wasoccupied with his job on the strip site, Wilmouth asked himabout his personal reactions to Keister's comments. DavidWeaver responded that he was having difficulty making endsmeet at the rate of pay he was receiving, i.e.; $4 an hour.Wilmouth then told Weaver that perhaps after the coalpreparation plant commenced operation Respondent mightbe able to afford to pay him a little more money. On thesame day Wilmouth encountered Perry Weaver as Weaverwas operating the dozer. Wilmouth questioned Weaver as towhether it was his intention to attend the union meetingscheduled that night. Perry Weaver responded that he didnot know anything about a union meeting. On December 7or 8, at the strip site while the two of them were engaged in aconversation, Wilmouth told Perry Weaver, "I know whostarted this union mess, it was no one but that damnedKenny Shifflett." Sometime in mid-December Wilmouthquestioned employee Mark Winans whether he thought theunion effort to organize the employees would succeed, andWinans responded negatively. Wilmouth proceeded to ques-tion Winans further as to how he and fellow employee RonPoe were disposed toward the Union. Winans respondedthat they were both against the Union.Allen Evix testified that sometime in the first or secondweek of December, following Jack Keister's remarks to theemployees on the jobsite, Evix had occasion to visit Martini'sstore, which is located about 3 miles from the jobsite in thegeneral area of Audrey Park, West Virginia. He testified that381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile he was in the front parking area he chanced uponForeman Wilmouth who was leaving the store. As Wil-mouth left he called out to Evix stating: "Did the Companyget the right ones by getting rid of Shifflett and Nuzum?"Evix did not respond, and Wilmouth went on his way.Nothing further was said. According to Evix, no explicitreference was made to the Union; however, this wassubsequent to Evix's interrogation on or about December 5by Wilmouth wherein Evix was interrogated as to whetherhe had gone to the union meeting, and Wilmouth had statedupon an affirmative response: "There goes our Christmasbonus." Evix was uncertain as to the precise date of thisoccurrence; however, he impressed me as being an honestand straightforward witness. He was certain about what heheard and did not attempt to e,bellish his testimony in a waythat would strengthen the General Counsel's case. As of thedate of this hearing he was presently employed by Respon-dent. I perceive no bias in Evix's demeanor, nor was anyevidence adduced nor anything brought out in cross-exami-nation that would lead me to conclude that he had anyparticular motivation to concoct this testimony. Wilmouth,on the other hand, as he did in much of his testimony underdirect examination, merely denied with a negative responsecounsel for Respondent's question as to whether he madecertain quoted statements. On cross-examination he testifiedthat, although the store is in close proximity to the jobsite,he did not regularly go to the store. He admitted that hevisited the store in December 1978, but that at the time hevisited only the owners were present. Then he modified thistestimony to state that what he meant to say was that no onefrom the jobsite was there when he visited it. For the reasonspreviously stated I found Wilmouth to be a particularlyunconvincing witness. I credit the testimony of Evix. Ifurther conclude that in light of Wilmouth's interrogationsand past statements to Evix and to other employeesconcerning the union activity that his remark could havehad only one meaning, i.e., he sought reassurance as towhether or not the union activists were terminated.1. The discharge of Dennis HaddixVincent Smith, the master mechanic, is the admittedsupervisor of the mechanics, welders, mechanics' helpersand greasers. Under Vincent Smith's supervision was em-ployee Dennis Haddix, who entered on duty on November 1,1978. His duties included changing the oil of the machineryand lubricating the fittings of the machinery.Haddix did not engage in any overt union activity prior tohis termination, nor did he engage in any such covertconduct. During the first week of December, after Keister'smeetings with the groups of employees Smith approachedHaddix on the job and, as Smith has done in the past torelieve the tedium of work, he asked Haddix to sing a song.Haddix then accommodated him by singing out loud thefollowing:I'm a Union man. I'm a Union man from the day I wasborn to the day I die, I'm a Union man."A new employee, David Wilson, was hired to replace Haddix. There is noexplanation as to why Steininger did not consider either Nuzum or Shimettcapable of performing greasing work.Haddix testified that Smith then told him to sing no more.At that point Haddix stopped singing and turned to fellowemployee Mike Mullins and asked him if he wanted to be thelocal union president, whereupon Mullins stated: "No, doyou want to be?" Haddix jokingly responded: "Yes." Smithdid not contradict Haddix but merely testified that he didnot become angered upon hearing the song. He testified thathe considered the whole thing as a joke. Haddix testified thathe intended it as a joke, behaved in a humorous manner, andwas just "clowning around."On December 12 Haddix was discharged. Smith testifiedthat he had become dissatisfied with Haddix's work becausehe neglected his duties. Smith testified that he correctedHaddix several times and told him that it was important forhim not to miss the greasing of all the fittings. Smith testifiedthat it was critical for Haddix to perform his work properlybecause Respondent was understaffed and did not have"enough men to go around," that it could not afford todoublecheck everything that Haddix supposedly greased.Smith testified that he recommended to Mel Steininger thatHaddix be discharged shortly before his actual discharge. Hetestified that the recommendation was unrelated to Haddix'svocalization of prounion sentiments.Steininger testified that he observed Haddix loafing on orabout December 1, that is, sleeping on the job at 1:30 p.m.,whereas the lunchbreak which started at 12 ended at 12:30p.m. Steininger testified that he woke up Haddix and toldhim to return to work. Steininger thereafter testified that heterminated Haddix for not performing his job functions. Hetestified that he advised Haddix that he had just inspected apiece of equipment, and that Haddix had missed greasing allthe fittings. According to Steininger, Haddix responded thathe just could not get to them, and Steininger insisted that heexpected all the fittings to be greased. Both Smith andSteininger testified that Haddix's predecessor had beensimilarly discharged for inadequate job performance. Oncross-examination Steininger testified that he dischargedHaddix a week or 10 days after he had found him asleep andon an occasion when he found that a machine had notproperly been filled with oil. On direct examination hereferred solely to the failure to perform maintenance dutiesas the cause of the discharge. On cross-examination hefurther expanded on Haddix's alleged failure to refill oil onthree separate occasions. However, he conceded that he didnot personally warn Haddix but left that up to SupervisorSmith. On recross-examination Steininger testified thatnormally if he found an employee sleeping on the job hewould discharge him. He then went on to explain that he didnot fire Haddix for sleeping on the job on the spot becausehe gave him the benefit of doubt and overlooked it. Heconceded that he did not consider that to be one of thereasons for the discharge because he was not quite surewhether Haddix was still on lunch break. Steininger alsotestified without controversion that he fired Haddix's prede-cessor "on the spot" when he (Steininger) came to work onemorning and found that a dozer had not been filled with oil.He testified that he had received several prior complaintsabout that individual's failure to perform his duties."382 KEISTER COAL COMPANY, INC.' -Haddix testified that the first time that he had ever beenreprimanded or informed that he had not greased all thefittings was on December 11, when Vincent Smith pointedout two grease fittings that he had missed on a tractor. Hedenied that he had ever been reprimanded or informed in thepast of a failure to fill a machine properly. He testified thaton one occasion he had volunteered the information toSmith that he himself had discovered that he did not fill onemachine adequately because of the angle at which it wasparked, i.e., it was not level. Haddix testified that hecorrected the situation immediately. He vaguely implied thatthe angle of parking was the fault of the operator and that iswhy he "complained" to Smith.2. The union letterOn or about December 20 Respondent apparently re-ceived a communication from the Union which referred toan impending election. The record is silent as to whether apetition was filed by the Union with the Regional Directoror whether in fact a Board-conducted election was ever held.However, Wilmouth testified that he did engage in aconversation on or about December 20 with Perry Weaverwherein he told Weaver of a letter which had reference to anelection. Wilmouth did not give the substance of theconversation but merely denied having interrogated Perry.For reasons already noted I credit the testimony of Perry ascontrasted with the hesitant, unsure, and cryptic testimonyof Wilmouth. Perry testified that Wilmouth, after informinghim of the election notice letter, asked Perry whether hethought that the Union would "pass." Perry responded thathe would not tell anyone how he would vote, but he knewhow he would vote. Despite counsel for General Counsel'sleading questions it is clear from Perry Weaver's responsethat it was his assumption that Wilmouth was questioninghim as to how he would vote. He testified accordingly.At or about that same period of time, December 20, PerryWeaver engaged in a conversation with Wilmouth again onthe jobsite, at the "second pond," while they were alone.Perry asked Wilmouth whether the employees could expectto receive the Christmas bonus, and Wilmouth respondedthat they would not receive the Christmas bonus "due to theUnion." A few days later Wilmouth approached Perry andtold him that they would be getting a bonus at Christmas-time based on their tenure with Respondent. In fact Perrydid receive a bonus in excess of S 130.Allen Evix was laid off on January 9. That evening he hadoccasion to visit Marini's store. While in the store he againencountered Supervisor Wilmouth and engaged in a conver-sation with him. Wilmouth asked him whether he hadattended the union meeting that had been held the previousnight. Evix responded that he was not aware of a unionmeeting. Wilmouth then went on to instruct Evix that itwould be "better" for him to "leave well enough alone"because after February "everything will get better." A dayor so after that Evix had occasion to drive a friend toWilmouth's house. As he dropped off his friend Wilmouthspoke to him from the backyard of his home after nodding toEvix to come over and talk to him. Wilmouth told Evix thathe would be called back to work, and that he would beearning more money in February.On January 9 employee David Hunt was laid off from hislaborer's job. Within 2 days Supervisor Virgil Smith came tohis home and summoned him to return to work. Later thatsame day at the tipple Smith engaged Hunt in a conversationwherein he told him he was not quite sure what job to assignto Hunt. He had earlier told Hunt that he had instructed"them" not to lay him off. Subsequently he had assignedHunt to picking slate. At or about 9:15 a.m. Smith engagedHunt in another conversation wherein he told him thatRespondent had plans to institute a dental clinic and an eyeclinic at the expense of Respondent for employee care. Hefurther discussed the construction of the coal preparationplant and told Hunt that the employees would receive a bigbonus, a shower room, a locker room, and parking space atthe new preparation plant. He told him that these benefitswould be instituted after that plant went into production.Thereupon he asked Hunt if he "knows anything?" Huntresponded no.3. The February wage increasesRespondent instituted a wage increase on or aboutFebruary 5, 1979. Operators of machinery were raised from$6.50 per hour to $9 per hour. "Rock" truckdrivers receiveda raise from $5 per hour to $7.50 per hour. Laborers wereincreased in their wages from $4 to 7 per hour. Severalemployees testified that the only raise they had receivedprior to that occasion was a 50-cent-per-hour raise sometimein June.Jack Keister testified that when he started his Companyhe did not have a superintendent, he was the only foremanand job superintendent. He interviewed and hired theemployees in the spring. With those employees he hadmaintained a direct communication until the time thatSteininger was hired as superintendent and Wilmouthbecame his supervisor. Upon the hiring of those firstemployees Keister testified that he advised them that theenterprise was just starting out and that he was attemptingto get its "feet on the ground." He told them that if theystuck with him until after the first of the year he wouldattempt to give them all raises. He testified that he told thisto the then nonsupervisor, Leo Wilmouth, and to employeesF. Wilson, J. Davis, Randy Haddix, and others whose nameshe could not recall. He testified without contradiction thatas the business progressed he advised the employees of itsprogression. He also instituted, in May or June 1978,hospitalization benefits and a life insurance program. Hetold them that the Company was growing, and that theycould expect an increase in wages and benefits. He wascorroborated by Wilmouth, who further testified that Keis-ter advised him in late November to expect a raise in pay inearly 1979.Employee McLean, a witness for the General Counsel,conceded that he had heard rumors among the employees ofan expected pay raise from time to time as well as to aChristmas bonus and a profit-sharing plan. He testified thatthese rumors persisted in October or November. PerryWeaver testified that he also heard rumors from fellowemployees of an expected wage increase, and that it was thesubject of general conversation among the employees duringthat summer. The expectation was that a pay raise would be383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted at the time that Respondent commenced shippingcoal to overseas customers. However, he testified that thewage increase was effectuated 3 weeks prior to the actualfirst shipment of coal to overseas customers. Keister failed totestify as to what specific event triggered his effectuation ofthe general wage increase on February 5. According toKeister, his implementation of the wage increase was madepursuant to the earlier promise to several employees withwhom he had discussed the matter early in their tenure andprior to the advent of Steininger as superintendent inmidsummer.F. Analysis and Conclusions, the 8(a)(1) Violations1. InterrogationsI have concluded above that Respondent did in fact, by itsagents, engage in numerous acts of interrogation of itsemployees' union activities, sympathies, and desires. Fromthe facts found above I conclude that these interrogationswere inherently coercive. No justifiable reason was advancedby Respondent's agents at the times of the interrogations.No assurance was given to any employee of lack of reprisals.I find no need to engage in any further elaboration andconclude that Respondent violated Section 8(a)(1) of the Actby coercive interrogations of its employees by the followingacts and conduct: (1) On or about December 3 SupervisorWilmouth interrogated employee Mark Winans as to wheth-er he intended to attend a union meeting. (2) On or aboutDecember 4 Supervisor Wilmouth interrogated employeeAllen Evix as to whether he had gone to a union meeting,and upon an affirmative response stated: "There goes theChristmas bonus." (3) On or about December 4 SupervisorWilmouth interrogated employee McLean as to whether hewent to a union meeting and further whether he would"fight" for a union. (5) On or about December 4 SupervisorWilmouth interrogated employees Dave Weaver and RandyHaddix as to whether they attended a union meeting, furtherstating that if Jack Keister discovered the union activity theChristmas bonus would be eliminated. (6) On or aboutDecember 4 Supervisor Wilmouth interrogated employeeDave Weaver as to whether he attended a union meeting,further questioned him as to what occurred at the unionmeeting, further threatened to discharge employees whoengaged in activity on behalf of the union, and furtherthreatened to blacklist employees who engaged in unionactivity. (7) On or about December 5 Supervisor Wilmouthinterrogated employee Perry Weaver as to whether heattended a union meeting and as to whether he signed aunion card, further stating to him that he would neverpermit the job to go union even if he had to purchase ithimself. (8) On or about December 6 Supervisor Wilmouthquestioned employee David Weaver how he "felt" afterKeister's speaking to him. Within the context of Keister'sstatement, which could only have reference to Keister'sposition with respect to the union organizing effort, suchquestioning clearly constituted an interrogation of DavidWeaver's union sympathies. (9) On or about December 6Supervisor Wilmouth interrogated Perry Weaver as towhether Weaver intended to attend a union meeting. (10) Inor about mid-December Supervisor Wilmouth interrogatedemployee Mark Winans as to whether he thought the Unionwould "pass," thereby interrogating him concerning his andother employees' union sympathies and support. SupervisorWilmouth further interrogated employee Winans as to howhe and employee Ron Poe felt about the Union. (11) On orabout December 3 Supervisor Wilmouth interrogated em-ployee Allen Evix as to whether Respondent got "the rightones by getting rid of Shiffiett and Nuzum." Within thecontext of Wilmouth's other interrogations this constitutedan attempt to elicit from an employee confirmation that thedischarged employees were the union instigators. (12) On orabout December 20 Supervisor Wilmouth interrogatedemployee Perry Weaver as whether he thought the Unionwould "pass," within the context of a reference to a unionletter regarding an election. Within such context this clearlyconstituted an interrogation as to Weaver's knowledge ofother employees' union sympathies and support. (13) On orabout January 9 Supervisor Wilmouth interrogated employ-ee Allen Evix as to whether he attended a union meeting,further advising him to "leave well enough alone," andpromised an improvement in benefits after February. (14)On or about January 10 S'lpervisor Virgil Smith informedemployee Hunt of an impending "big bonus" and otheremployment benefits he would receive upon the completionof the coal preparation plant. After that exposition Hunt wasinterrogated as to what he knew. Hunt assumed that Smithwas referring to union activity. In the context of Respon-dent's obvious campaign and program of coercive interroga-tion as to the support of its employees for the Union andwithin the context of Hunt having been rescued from a layoffsituation by Supervisor Smith and told about the improve-ments he could expect in the future, such a question as towhat Hunt knew could have only one implied meaning; i.e.,what he knew about the union organizing effort and thesupport of the employees for the Union.2. ThreatsRespondent violated Section 8(a)(1) of the Act by theconduct of Supervisor Wilmouth, who in the course ofcoercive interrogation as set forth above simultaneouslythreatened the employees with a loss of Christmas bonusbecause of union activity in early December. He repeatedthat threat in mid-December when asked by an employeewhether they would receive their Christmas benefit. Addi-tionally, Respondent violated Section 8(a)(1) of the Act bythe threats uttered by Wilmouth to employees to the effectthat he would fire anyone else "talking union" and by histhreat of blacklisting employees from future job opportuni-ties.The aforesaid threats require no comment or discussion.They are manifestly coercive and violative of the Act.However, the General Counsel argues and alleges thatRespondent engaged in further conduct consisting of threatsto employees' job security which are also violative of theAct. These additional areas, however, require some analysis.In early December employee Hunt informed ForemanVirgil Smith that the employees were attempting to organizeon behalf of the Union. This occurred as Hunt was enteringthe premises and was uttered voluntarily by Hunt, whospoke to Foreman Smith upon Hunt's own initiative. Smith384 KEISTER COAL COMPANY, INC.responded, "Jack Keister will never go Union." That wasthe end of the conversation. The General Counsel arguesthat such conduct by Smith is violative of Section 8(a)(1)and cites in support thereof Unimedia Corporation, 235NLRB 1561, 1569 (1978). In that case, however, theemployer's agent did not limit himself to an expression thathe would not accept the union. His statement was simulta-neously accompanied by an explanatory remark that theemployer therein could "roll over and die" and emerge in adifferent form to avoid the union, and that employee layoffshad been prompted by a need to raise money to fight theunion. Smith's comment was cryptic, without explanation,and occurred prior to Keister's speech to the employees.This was Hunt's first encounter with any agent of Respon-dent with respect to the subject of union organizing.Therefore the statement came in the absence of anybackground of hostility, at least with respect to Hunt. Thestatement itself was ambiguous. Clearly, Jack Keister ineffect constituted Respondent. He was the Company. To saythat Jack Keister will never go union is, in effect, saying thatthe Company would never become unionized. The failure foran employer to become unionized does not necessarily followfrom an unlawful, willful effort of the employer. It may verywell occur as it often does because employees do not chooseto support the union of their own volition. The statement,therefore, is at most ambiguous. I do not conclude thatwithin the context of Hunt's experience at that point in timethe statement was coercive or violative of the Act.The General Counsel alleges that Respondent also violat-ed Section 8(a)(1) of the Act by threats uttered by JackKeister at the time that he gave his speech to the employees.In particular, the General Counsel relies on the languagetherein utilized by Keister as follows:Unionizing this company at this time will create ahardship that will have an effect on all of us.Counsel for General Counsel cites Community Cash Stores.Inc. 238 NLRB 265 (1978). The Board adopted theDecision of the Administrative Law Judge, which in turnrested on several Board Decisions in which the Boardequated the statement that employees would suffer seriousharm in the advent of unionization with a threat to their jobsecurity or other economic well-being."The Board has found other similar language to haveconstituted a threat to employees' job security, i.e., aprediction of undesirable consequence that occurred withinthe context and configuration of unfair labor practices whichimpinged on employees' job security. However, the Boardhas also found that the statement, "A union would onlymake things more difficult for all of us. .." which con-tained language setting forth the employer's view on thedisadvantage of a union, constituted merely an expression ofopinion, particularly when the statement was made not inthe immediate context of simultaneous unfair labor prac-tices. Howard Johnson Company, 242 NLRB 386 (1979).I conclude that in the context of this case Respondent'sspeech does not fall within the sphere of protected free" See J. P. Stevens d Co., Inc. 167 NLRB 266 (1967); Holly Farms PoultryIndustries, Inc., 194 NLRH 952, 954 (1972); Greensboro Hosiery Mills Inc..162 NLRB 1275 (1967)." See Hertzka & Knowles 206 NLRB 191, 194-195 (1973); Marathon LeTourneau Company. Gulf Marine Division of Marathon Manufacturingspeech as a mere expression of opinion as to the disadvan-tages of unionization to an employee. On the face of thespeech itself, without recourse to any background activity byRespondent, a threat of economic adversity is manifest in theevent that the employees unionized. Basically, in his speechKeister has told the employees of all the advantages theyenjoy on the job which to this point has not been unionized.He goes on to tell them to expect future benefits includingwage increases, and a profit-sharing plan to be given at thetime the coal preparation plant is concluded. Then he insertsa cautionary note that present work orders may be short-lived. At this point he recites that Respondent's past practiceof supervisors who have created work for employees whowould otherwise have been sent home because of suchconditions as bad weather. At that point the employees aretold to delay their union activities because "unionizing thiscompany at this time will create a hardship that will have aneffect on all of us." There is no other reasonable conclusionfor the audience of this speech than that, if they unionize,the aforecited benefits and expectancies will be jeopardized.That meaning is enhanced by the appreciation of the factualsituation in which Keister made the speech. Keister hadbeen preceded in his speech by the campaign of coercion andthreats of Supervisor Wilmouth. The speech was followed byother unfair labor practices. Almost simultaneously twoemployees were laid off, never to be recalled. In the course ofthe speech Vice President Tiano asserted that unionizationwould lead to Respondent's financial disaster. He thusexplicated to the employees in more brutal terms whatPresident Keister was telling them somewhat more subtlely.Both acted in concert and both, in effect, told the employeesthat unionization would result in economic adversity forthem.Predictions of the effects an employer believes thatunionization will have upon the company and the employeesare lawful. However, such prediction "must be carefullyphrased on the basis of objective fact to convey anemployer's belief as to demonstrably probable consequencesbeyond his control .. .. N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575, 616 (1969). An employer may notdisguise in terms of economic predictions a threat of what hewould do of his own volition."In this case the speech of Keister, as augmented by thecomment of Vice President Tiano, did not contain anexposition of objective economic factors which would becaused by the Union and which would be beyond the controlof Respondent and which would cause the economicadversity of the Company and its employees. I thereforeconclude, in agreement with the General Counsel, thatRespondent's conduct by the speech of Jack Keister, asaugmented by the comments of Mike Tiano, constitutes athreat to employees of economic adversity in the event thatthey joined or support the Union and thus violates Section8(a)(1) of the Act.The final instance of alleged threats concerns the Decem-ber 6 group meetings of President Jack Keister wherein hetold employees to forget about the prior week and that theyCompany. 208 NLRB 213, 222-223 (1974); Jimmy-Richard Co., Inc.. 210NLRB 802, 804 (1974); Automated Products, Inc. 242 NLRB 424 (1979);Emerson Electric Company. 228 NLRB 1275 (1977), enforcement granted inpertinent part 573 F.2d 543 (8th Cir. 1978).385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould thereupon be safe from discharge except for thefailure to perform their duties. Within the context of thesituation and following Keister's speech to the employeesconcerning the union organizing effort, I conclude thatKeister was referring to the union activity of the employeesand such was the reasonable inference of the employees whoheard him make the statement. In effect, therefore, Keisterwas telling the employees that they would be safe fromdischarge on condition that they forgot about the unionorganizing activities of the prior week or, conversely, thatthey would be in jeopardy of losing their jobs if they did notforget about it. I conclude that such a statement constituteda threat to the employees' job security in the event that theypursued their interest in union organizing activities, and thusviolated Section 8(a)(l) of the Act.3. Promising and granting benefitsThe General Counsel contends that Respondent, by itsagent Jack Keister, promised employees increased benefits inwages and profit sharing in his speech to them on December5 in order to dissuade them from maintaining their interestin seeking union representation. I credit the testimony ofJack Keister that he had previously discussed with severalemployees whom he had hired at the time of their hire, andthereafter, his intention to grant them wage increases andfringe benefits as the Company progressed and developed.Thus, prior to any union activity a 50-cent-an-hour wageincrease was granted to many employees in June. Aboutmidsummer the employees were given a hospitalization andlife insurance program. I credit his testimony that a wageincrease and a profit-sharing plan were promised them andwould be granted upon the completion of the coal prepara-tion plant and the commencement of coal deliveries to theoverseas customers at an indefinite date after the first of theyear. Indeed, at least two General Counsel witnessesconceded that in October and November rumors of theexpectancy of such wage increases were prevalent among theemployees.I do not agree that Keister's reference to that expectancyin his speech to employees constituted interference withemployees' rights. However, I do agree that the granting ofthe wage increase on February 5 constituted an unlawfulinterference with employees' rights for the following reasons.Keister's speech to the employees pointed out to them thatreceipt of a large wage increase and a profit-sharing planwould come at a point in time dependent upon thecompletion of the coal preparation plant and the overseasshipment of coal. Respondent offered no evidence uponwhich I can conclude that the actual granting of a largewage increase on February 5 occurred pursuant to itspreviously established economically founded plan. At thetime of the hearing the coal preparation plant was at least 2or 3 months away from completion. Employee Weavertestified that he received a wage increase 3 weeks in advanceof the shipment of any coal to overseas customers."' There isno evidence that Respondent had engaged in any systematicpractice of granting wage increases of such large proportionsin the past. Certainly the wage increases of February 5 were" Apparently Respondent made use of a subcontractee in the cleanin orpreparation of coal which enabled it to sell coal overseas. No respondentinordinate as compared to the 50-cent-per-hour wage in-creases of preunion activity.In view of the timing of unusually large wage increases, inthe face of union organizing activity, and in the face ofWilmouth's announcement to Perry of the imminence ofsome election, presumably a Board-conducted election, at apoint in time well in advance of the completion of the coalpreparation plant and the shipment of coal overseas, it canonly be concluded that Respondent's granting of thosebenefits at that particular time was for the purpose ofdiscouraging the employees' union activity and eroding anysupport for the Union in a possible election. I thereforeconclude that Respondent's granting of wage increases on orabout February 5 constituted violation of Section 8(a)(l) ofthe Act.Supervisor Wilmouth's conversation on January 9 withemployee Evix at Martini's store in conjunction with hisinterrogation of Evix also constituted a promise of unspeci-fied improvements in working conditions on the conditionthat "we just better leave well enough alone," i.e., thatemployees not support the union effort. Also on or aboutJanuary 10 Foreman Virgil Smith promised employee Hunta "big bonus" that all employees could expect to receive aswell as such improvements in working conditions as ashower room, locker rooms, and parking space. Thispromise was made in conjunction with an interrogation ofHunt as to what he knew, that is, what he knew about theUnion. Implicit in this conversation is the obvious conditionthat employees would receive those improvements if theyabandoned their support of the Union. Accordingly, Iconclude that Respondent, by its agent Wilmouth and VirgilSmith, on or about September 9 and 10 promised itsemployees improvements in working conditions on thecondition that they abandon support of the Union, thusviolating Section 8(a)(l) of the Act.4. Impression of surveillance of union activitiesThe General Counsel argues that when Wilmouth statedto employee Perry Weaver on December 5 that he, Wil-mouth, had been informed about the union meeting and thathe knew who had attended the meeting created the impres-sion that Respondent engaged in surveillance of employeesat the union meeting. In fact, however, Wilmouth toldWeaver that it was Hoffman, a nonemployee of Respondent,who had informed him of the identity of persons attending aunion meeting. Wilmouth therefore explained the source ofhis information, i.e., a nonemployee and nonsupervisor ofRespondent who volunteered the information to Wilmouth.I therefore do not agree that Wilmouth's statement createdthe impression that Respondent had engaged in surveillanceof employees' union meetings.5. Promise of promotionsPerry Weaver and Leo Wilmouth had discussed thesubject of a foreman's job opening prior to the unionactivity. At that time, according to Wilmouth, he toldWeaver that he knew of no opening, although he consideredrepresentative testified as to the actual commencement date of the shipment ofcoal.386 KEISTER COAL COMPANY, INC.Weaver to be qualified for the job. Thereafter nothing wassaid about a foreman's job until December 5 at a point afterWilmouth interrogated Weaver as to his attendance at theunion meeting and as to whether he executed a unionauthorization card, and after Wilmouth expressed his ownpersonal antipathy toward the union effort. Within a matterof hours afterward Wilmouth approached Perry and indicat-ed to him that there was to be an opening of a foreman's job,and that the choice was between Perry and anotheremployee. The timing of that remark was manifestlycalculated to create an expectancy in Weaver's mind that hewould receive a promotion to the foreman's job if heabandoned his union activity. I therefore conclude thatRespondent, by its agent Wilmouth, thereby violated Section8(a)(1) of the Act by making a promise of a promotion inorder to discourage an employee's union activities.G. The 8(a)(3) Violations1. The discharges of Shifett and NuzumShifflett, with the assistance of Nuzum, was active inorganizing employees of Respondent on behalf of the Union.The organizing efforts became almost immediately known toRespondent, and a campaign of harassment by way ofinterrogations and threats commenced. Respondent's hostili-ty towards the union effort was manifest. As is indicated byWilmouth's statement to employees, Respondent was awarethat Shifflett and Nuzum were active supporters if notinstigators of the union organizing effort. Within a matter ofdays after the initial union meeting both were terminated.Thereafter, in an act of bravado, Supervisor Wilmouthdeclared to an employee "did we get the right ones" interminating Shifflett and Nuzum. Wilmouth thus declaredthat they had been discharged for union organizing activi-ties. In rebuttal of the strong inference that is raised uponthis prima facie case, Respondent raises an economicdefense; i.e., these were the two lowest seniority employeesand there was no work available for them. A review of thisdefense reveals that it is palpably pretextuous.The lengthy layoffs of two employees for inclementweather conditions runs contrary to Respondent's pastpractice. Indeed, President Keister declared to employees inhis December speech that one of their employment benefitswas the practice of supervisors in finding work for employ-ees during inclement weather. The testimonial evidence,including indeed the admission of President Keister, indi-cates that past layoffs of employees were extremely short induration. For example, when the backfilling job was delayedbecause of a breakdown in machinery Shifflett was assignedto other work. He was engaged in such work immediatelyprior to his termination. Nuzuni was, on many occasions,assigned to tasks other than cutting down trees. Particularlysignificant is Respondent's treatment of employee CarolWinans. Wilmouth testified that Carol Winans informedhim of a union meeting. Carol Winans was utilized to assistShifflett on the backfilling job. He was hired the same day asShifett. There is no explanation as to why Winans was notlaid off rather than Shifett.With respect to the actual precipitating cause of termina-tion Respondent purportedly relied upon, foul weather,although there is no evidence to contradict Respondent'stestimony of a lengthy rain fall the preceding weekend, thereis no explanation as to why Shifflett or Nuzum was unable toresume specific tasks other than Steininger's general asser-tion that the ground was too soggy except for times when itwas frozen during the winter. Such explanation is uncon-vincing. Steininger does not explain why Nuzum could nothave continued to burn the brush that had accumulated bythe use of old diesel fuel and tires after the rain had ceased.There is no explanation as to how Steininger and otheremployees were able to approach the coal preparationconstruction site and pour a cement slab foundation for theplant at a time when it was supposedly inaccessible toNuzum, who used only a light pickup truck. Similarly, thereis no explanation as to why Shifett could not have resumedthe backfilling job when Respondent was able to haul incement and other materials for the laying of that cementslab. With respect to Nuzum, Steininger vacillated in histestimony as to the actual state of the coal preparationplantsite with respect to the amount to trees that had beencleared. Even under his testimony, at least 5 percent of theclearing remained to be done. Inconsistently, he also testifiedthat the cutting of trees had been done. Thus, at the time ofthe hearing Steininger was not even clear in his own mind asto the status of Nuzum's work at the time of his termination.Yet Steininger testified that, despite the fact that bothemployees had been told that they were only laid off, andwere lead to believe that they would be recalled, in fact, heSteininger had no intention of ever recalling either Nuzumor Shimett.Respondent contends that there is no work available forNuzum or Shifett. Assuming that the weather conditionseliminated the need for them on backfilling work andclearing of the construction site, Respondent's contention inregard to the lack of other work for either Shifflett orNuzum is unpersuasive. Superintendent Steininger's testimo-ny that Respondent was overstaffed is directly contradictedby the testimony of Supervisor Vincent Smith, who testifiedthat Respondent was at the time understaffed. GivingRespondent the benefit of the doubt that Vincent Smith wasreferring to understaffing of mechanics, mechanics' helpers,and greasers, at the very least his testimony meant that therewas a shortage of greasers. Respondent made no effort tooffer the job of a greaser to either Shifett or Nuzum prior toor even after the termination of Haddix. Respondent hirednew employees in January to operate machinery. Steininger'stestimony as to Shifflett's lack of ability as a dozer operatorwas conclusionary, cryptic, and unexplained. He cited noexample in support of that opinion. Moreover, Shifflettapparently had sufficient ability to be assigned to theoperation of a machine in the backfilling job. There is noexplanation in detailed, cogent terms as to why ShiMettcould not have operated the machines which new employeeswere hired to operate. Steininger testified that he hadchecked the qualifications of new operators hired and alsoinquired whether or not they had surface miner's certificatesas required by West Virginia's state law. He made no inquiry387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Shifflett as to whether or not Shifflett had a surfaceminer's card, which in fact Shifflett did possess." Finally,there is no explanation as to why Steininger had decided thatShifflett and Nuzum would never be recalled despite hisexpectancy of hiring many additional employees to staff thenew coal preparation plant. He conceded that employeeshired for that job would have to be trained and schooled atRespondent's expense. Therefore, employment in the coalpreparation plant did not depend upon preexisting qualifica-tions of employee applicants.'8Having concluded that Respondent's proffered defense forthe discharge of employees Shifett and Nuzum waspretextuous in nature and unfounded by the evidence in therecord, I conclude that Respondent discharged Nuzum andShifflett because of their known union activities and Respon-dent's pervasive hostility to that activity, in violation ofSection 8(a)(3) and (1) of the Act.2. The discharge of Dennis HaddixAs we have seen, President Jack Keister told the employ-ees that no one would be discharged on condition they forgetabout their union organizing activities. Several days afterthat instruction Haddix (from his viewpoint) jokingly sang aprounion song to Supervisor Vincent Smith. Several dayslater he was discharged, allegedly for a deficient workperformance. He was told by Steininger, who terminatedhim, that he had missed greasing certain fittings. The daybefore Smith pointed out to Haddix two grease fittings thathe had missed. Haddix did not deny that he did indeedneglect to lubricate those two particular fittings on Decem-ber 11. It is undisputed that Haddix's predecessor wassummarily discharged because he also neglected the fittings.It is also undisputed that Haddix's predecessor was dis-charged after receiving several warnings. Therefore, ifHaddix had engaged in similar work deficiencies Respon-dent's treatment of him would have been in accord with hispast practice.There is a straightforward credibility issue here as towhether Haddix should be credited in his testimony that hewas never previously warned about work deficiencies,contrary to Smith's and Steininger's testimony. Of all threewitnesses I am most impressed with the testimony anddemeanor of Supervisor Vincent Smith. In demeanor heproved to be candid, responsive, fluent, and objective. Hegave no appearance of intentionally tailoring his testimonyto the advantage of Respondent. For example, he testifiedthat Respondent was understaffed during Haddix's tenure.This is in direct contradiction to the testimony of Steiningerand significantly detrimental to Respondent's position withrespect to the discharges of Shifflett and Nuzum. Memoran-da that he personally maintained reflecting the workdeficiencies of Haddix for the most part preceded Haddix'sonly alleged union activity; i.e., the union song. Thosememoranda were dated November 25 and December 5 and 4and reflected that on those respective dates Haddix failed togrease certain fittings, overfilled certain machinery with oil" With respect to Nuzum, although he did not have a strip miner'scertificate Steininger testified that Nuzum was used in the past to work in thetipple, contrary to the requirements of the West Virginia state code. There isnothing in the record to indicate that Respondent could reasonably assumethat it was beyond Nuzum's capabilities to obtain a strip miner's card.(apparently not for the first time), and overfilled the samemachinery again. Vincent Smith was vigorously cross-exam-ined concerning his memoranda and his direct testimonyand appeared to respond honestly in a straightforwardmanner without hesitation and with consistency.The General Counsel argues that Steininger's first refer-ence to the failure with respect to overfilling of oil was madeon cross-examination and therefore displays a shifting basisfor the discharge. I do not find the inconsistency as apparentas the counsel for the General Counsel suggests. Both faultsbasically constitute a neglect to perform one's dutiesproperly. In any event Smith, who recommended thedischarge, and who was Haddix's direct supervisor, testifiedexplicitly to both areas of neglectful performance. Withrespect to Haddix's contrary testimony, I found his demean-or to be most unsettling and unconvincing. Initially on directexamination his composure was one of confidence andassertiveness. However, as direct examination proceeded andcross-examination narrowed in on his denials of alleged pastreprimands his assuredness disintegrated and he becameuncertain, tense, hostile, aroused, and anxiety ridden.With respect to the incident wherein Haddix, according tohis testimony, volunteered the information to his supervisorthat he had overfilled a machine because that machine wasimproperly parked, I further find his demeanor was uncon-vincing arid his testimony improbable. Smith crediblytestified, without contradition or rebuttal, that it was part ofHaddix's duties to level a machine prior to draining it andfilling it with new oil. This, according to Smith's uncontra-dicted testimony, Haddix had done in the past under Smith'spersonal observation. Therefore, as part of his duties,Haddix normally leveled the machine before filling it withoil. This task is a relatively simple matter of raising the bladeof a dozer so that the machine levels out. As Haddix haddone this in the past it would seem unreasonable for him tofail to do it with a particular machine, proceed to fill it withoil, and then discover that it was not level and thereaftercomplain to his supervisor.Accordingly, I credit Vincent Smith and discredit Haddixwith respect to the history of Haddix's work deficiency. Iconclude that Haddix was treated in a nondisparate fashionas his predecessor had been treated and discharged foridentical reasons. I do not conclude that Haddix's self-described "clowning around" and singing a union song wasthe motivation for his discharge. Such "clowning around" inany event did not constitute an assertion of support for theUnion but was rather intended and received as a teasing,frivolous, jibe. Accordingly, I conclude that Haddix'stermination was not violative of Section 8(a)(3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act." The clearing of the coal preparation site itself did not require a surfaceminer's certificate.388 KEISTER COAL COMPANY, INC.3. Respondent engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) of the Actby coercively interrogating employees concerning their ownand their fellow employees' union activities, sympathies, anddesires; by threatening employees' loss of a Christmas bonus,discharge, blacklisting, loss of job security and otheremployment benefits, and economic adversity in the eventthat they support or select the Union as their collective-bargaining representative; by promising individual employ-ees promotions or improvement in working conditions ifthey abandoned support of the Union; by assuring employ-ees that they would not be laid off if they abandon theirsupport of the Union and their union organizing efforts; andby granting employees wage increases for the purpose ofdiscouraging their support of the Union or selection of theUnion as their bargaining representative.4. Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and (I) of the Act by terminating the employment ofemployees Charles Nuzum and Kenneth Shifflett on orabout December 4, 1978.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it be required to cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.It having been found that Respondent discriminatorilyterminated the employment of Charles Nuzum and KennethShifflett, Respondent shall offer them immediate and fullreinstatement to their former or substantial equivalentpositions, without prejudice to their seniority or other rightsand privileges, and shall make them whole for any loss theymay have suffered by reason of the discrimination againstthem. Any backpay found to be due shall be computed inaccordance with the formula as set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).'In light of the extensive and pervasive unfair laborpractices it is further recommended that Respondent beordered to cease and desist from infringing in any othermanner upon the rights guaranteed to employees under theAct. Hansa Mold, Inc., 243 NLRB 853 (1979).Upon the basis of the entire record, the findings of factand conclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'°The Respondent, Keister Coal Company, Inc., Belington,West Virginia, its officers, agents, successors, and assigns,shall:I. Cease and desist from:" See, generally, Isis Plumbing & Heating Cao., 138 NLRB 716 (1962).'" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusion, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Coercively interrogating its employees concerningtheir own and their fellow employees' union activities,sympathies, and desires.(b) Coercively threatening employees with the loss ofChristmas bonuses, discharge, blacklisting, loss of jobsecurity and other employment benefits, and economicadversity in the event that they support or select the Unionas their collective-bargaining representative; and grantingemployees wage increases for the purpose of discouragingtheir support of the Union, or selection of the Union as theirbargaining representative.(c) Promising employees promotions or improvements inworking conditions if they abandon their support of theUnion as their bargaining representative.(d) Assuring employees that they will not be terminatedon condition that they abandon their support of the Unionor union organizing efforts.(e) Discouraging membership in or activities on behalf ofUnited Mine Workers of America, or any other labororganization, by terminating them or otherwise discriminat-ing against them in any manner with regard to their rates ofpay, wages, hours of employment, hire or tenure of employ-ment, or any term or condition of their employment.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed themunder the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Offer Charles Nuzum and Kenneth Shimett immediateand full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and make them whole for any loss of earnings they may havesuffered by reason of the discrimination against them in themanner set forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other documents necessaryand relevant to analyze and compute the amount of backpaydue under this Order.(c) Post at its place of business in Belington, WestVirginia, including its office at Audrey, West Virginia, andthe strip mine site and its tipple copies of the attached noticemarked "Appendix."2' Copies of said notice on formsprovided by the Regional Director for Region 6, shall beposted by Respondent immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to Judgment ofthe United States Court of Appeals Enforcing an Order of the National LaborRelations Board."389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be dismissedas to any alleged violations of the Act not found herein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter hearing at which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice telling our employees that we have beenordered to do and not to do in the future.The National Labor Relations Act gives all employeesthese rights:To form, join, or assist labor organizationsTo bargain collectively through representatives oftheir own choosingTo engage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protectionTo refrain from any or all such activities except asmay be required by a legal agreement between anemployer and the representative of the employees.WE WILL NOT coercively interrogate our employeesconcerning their own or their fellow employees' unionactivities, sympathies, and desires.WE WILL NOT threaten our employees with the lossof Christmas bonuses or with discharge, blacklisting,loss of job security or other employment benefits, orwith economic adversity in the event that they supportor select the Union as their collective-bargaining repre-sentative.WE WILL NOT promise employees promotions orimprovements in working conditions if they abandontheir support of the Union as their bargaining represen-tative, nor grant employees wage increases for thepurpose of discouraging their support of the Union orselection of the Union as their bargaining representa-tive.WE WILL NOT assure our employees that they willnot be terminated on the condition that they abandontheir support of the Union or union organizing efforts.WE WILL NOT discourage membership in or activitieson behalf of The United Mine Workers of America, orany other labor organization, by discharging or other-wise discriminating against our employees in anymanner with regard to their rates of pay, wages, hoursof employment, hire or tenure of employment, or anyterm or condition of employment.WE WI.LL NOT in ay other manner infringe on therights guaranteed to our employees by the NationalLabor Relations Act.WE WILL offer Charles Nuzum and Kenneth Shif-flett immediate and full reinstatement to their formerjobs or, if their jobs no longer exist, to substantiallyequivalent positions, without loss of seniority or otherrights or privileges, and WE WILL make them whole forany loss of earnings they may have suffered by reason ofthe discrimination against them, plus interest.KEISTER COAL COMPANY, INC.are)